Case 2:21-cr-20228-LJM-APP ECF No. 17, PageID.109 Filed 09/03/21 Page 1 of 8




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

UNITED STATES OF AMERICA

                                         CRIMINAL NO. 21-20228

vs.                                      HON. LAURIE J. MICHELSON

DEANNA BARASH,

     Defendant.
_____________________________/

          GOVERNMENT’S SENTENCING MEMORANDUM

      Deanna Barash pushed through a third-party contract using her

position as Assistant Superintendent with Northville Schools. She

didn’t follow the school’s procedures and never disclosed that she was

getting money from this third-party. To make matters worse, she

attempted to cover up her wrongdoing by deleting emails and lying to

FBI agents. This conduct was serious. And the sentence in this case

should also be sufficient to deter others. The government therefore

recommends that the Court impose a custodial sentence.




                                     1
Case 2:21-cr-20228-LJM-APP ECF No. 17, PageID.110 Filed 09/03/21 Page 2 of 8




                            BACKGROUND

     From 2014 until September 2017, Deanna Barash, worked for the

Northville, Michigan Public Schools (NPS) as an Assistant

Superintendent.

     Around July 2017, Barash signed an agreement with Daniel

Budzinski to provide services for Budzinski’s company, Everest Studios

Inc. d/b/a Purpose, Inc. or Purpose Prep. (Purpose purports to provide

“Social-Emotional Learning” materials.) As part of this agreement,

Barash agreed to provide help with content and marketing of Purpose’s

materials. Purpose agreed to pay Barash $3,500 for her “effort and

help” from July 1, 2017 to August 15, 2017. In addition, Purpose agreed

to pay Barash 20% of any profits resulting from her efforts after

July 19, 2017.

     On July 10, 2017, without obtaining the internal review and

approval from NPS and without disclosing her relationship with

Purpose, Barash signed an agreement that committed NPS to obtain

materials from Purpose. More specifically, on August 11, 2017, Barash

executed two Sales Order Forms / Contracts—one for $20,000 (dated

July 28, 2017) and the other for $25,000 (dated August 11, 2017). Right


                                     2
Case 2:21-cr-20228-LJM-APP ECF No. 17, PageID.111 Filed 09/03/21 Page 3 of 8




after, Barash directed NPS pay $45,000 to Purpose. Days after, Barash

deposited two checks into her bank account from Purpose, one for

$1,500 and one for $5,000.

     After Barash left, NPS officials found out about the contracts with

and payments to Purpose. Barash did not receive proper approvals. So

in a May 2018 letter, NPS officials made Barash aware that her conduct

was unethical and possibly criminal, and they would alert law

enforcement.

     After learning this information from the NPS officials, Barash

deleted certain emails from her private email account.

     Federal law enforcement agents began an investigation. And in

May 2019, they interviewed Barash about her relationship with

Purpose and the Purpose/NPS contracts. During that interview, Barash

explained that the NPS letter made her panic, and she intentionally

deleted email messages from her personal account related to Purpose.

     In a follow up interview a few months later, Barash retracted the

statement that she panicked. Instead, she explained that she deleted

the messages because routinely deleted emails from her inbox and felt

the mater “was over.” She also said that she deleted the messages


                                     3
Case 2:21-cr-20228-LJM-APP ECF No. 17, PageID.112 Filed 09/03/21 Page 4 of 8




because she was concerned about losing her job, license, and being

“raked over the coals.” Barash emphasized that she was not attempting

to prevent law enforcement from accessing her emails and agreed to

take a polygraph examination on the subject.

     Barash was given a polygraph examination. The examiner asked

whether she deleted any emails for the purpose of obstructing a

criminal investigation or to evade law enforcement detection. She failed.

Afterwards, Barash admitted that she deleted the emails because of her

concern that she was under investigation by law enforcement.

     Barash pleaded guilty to obstructing a federal criminal

investigation. (PSR, ¶¶ 1, 4).

                       SENTENCING FACTORS

A.   The Sentencing Guideline Range.

     The guidelines are the “starting point” and “initial benchmark” for

determining an appropriate sentence. United States v. Demma, 948

F.3d 722, 727 (6th Cir. 2020) (quoting United States v. Bistline, 665

F.3d 758, 761 (6th Cir. 2012) and Gall v. United States, 552 U.S. 38, 49

(2007)). Put differently, the guidelines are the “lodestar” in the




                                     4
Case 2:21-cr-20228-LJM-APP ECF No. 17, PageID.113 Filed 09/03/21 Page 5 of 8




sentencing process. Molina-Marinez v. United States, 136 S.Ct. 1338,

1346 (2016).

     In this case, because Barash pleaded guilty to obstruction, her

base offense level is 14. (PSR, ¶ 14). (In contrast, if Barash pleaded

guilty to bribery under 18 U.S.C. § 666, her offense level would have

been 24. USSG § 2C1.1(a)(2), (b)(2), (b)(3), USSG § 2B1.1(b)(1)(D)).

After a reduction for acceptance of responsibility, her total offense level

is 12. (PSR, ¶ 27). She doesn’t have a criminal record. (PSR, ¶ 29). So

her sentencing guideline range is 10-16 months in prison. (PSR, ¶ 54).

(Again, her guideline range for a § 666 conviction would have been

much higher, i.e., 36-46 months.)

B.   The conduct was serious.

     Barash did not act in Northville Public School’s best interest

when she pushed through a contract for “educational” materials.

She did not follow the district’s protocol. She did not advise

anyone of the kickback she was going to receive for the contract.

And as the Northville Superintendent and other teachers who

reviewed the Purpose materials explained, the materials were

“without value.”


                                     5
Case 2:21-cr-20228-LJM-APP ECF No. 17, PageID.114 Filed 09/03/21 Page 6 of 8




       Then, to make matters worse, Barash attempted to cover her

tracks by deleting her email messages. And then, when confronted

about the investigation and her actions, she lied to FBI agents.

This conduct is serious and deserving of a serious punishment.

C.     The sentence must promote respect for the law and
       deter others.

       “Sentences influence behavior.” United States v. Camiscione,

591 F.3d 823, 834 (6th Cir. 2010) (quoting United States v.

Goldberg, 491 F.3d 668, 672 (7th Cir. 2007)). Here, it is unlikely

that Ms. Barash will ever commit another serious felony like the

one in this case. But it is important that others—especially those

in sensitive positions in our school systems—be deterred from

similar wrong-doing and that the sentence promote respect for the

law.




                                     6
Case 2:21-cr-20228-LJM-APP ECF No. 17, PageID.115 Filed 09/03/21 Page 7 of 8




                             CONCLUSION

     Based on all the § 3553(a) factors, as discussed above, the Court

should impose a custodial sentence.


Respectfully submitted,

SAIMA S. MOHSIN
Acting United States Attorney

s/Steven P. Cares
STEVEN P. CARES
Assistant U.S. Attorney
211 W. Fort Street, Suite 2001
Detroit, MI 48226
steven.cares@usdoj.gov
(313) 226-9139




                                      7
Case 2:21-cr-20228-LJM-APP ECF No. 17, PageID.116 Filed 09/03/21 Page 8 of 8




                   CERTIFICATION OF SERVICE
     I hereby certify that on September 3, 2021, I electronically filed

the foregoing paper with the Clerk of the Court using the ECF system

which will send notification of such filing to all attorneys of record.

                                         s/Steven P. Cares (P68503)
                                         Assistant United States Attorney
                                         211 W. Fort Street, Suite 2001
                                         Detroit, Michigan 48226
                                         Phone: (313) 226-9139
                                         E-mail: steven.cares@usdoj.gov




                                     8
